NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted January 17, 2014
                               Decided January 17, 2014

                                        Before

                     RICHARD D. CUDAHY, Circuit Judge 

                     FRANK H. EASTERBROOK, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

No. 13‐2319

UNITED STATES OF AMERICA,                      Appeal from the United States 
     Plaintiff‐Appellee,                       District Court for the Northern District
                                               of Illinois, Western Division.
      v.
                                               No. 13 CR 50009‐1
TONY C. HARDY,
    Defendant‐Appellant.                       Frederick J. Kapala,
                                               Judge.

                                      O R D E R

       During an 18‐month period, Tony Hardy and his underlings made more than a
thousand purchases from retail stores using counterfeit checks, and then returned the
merchandise for cash refunds. The group worked in several states and amassed more
than $212,000, including $2,500 in Arizona where Hardy was prosecuted by state
authorities and served 16 months in prison. Federal authorities eventually stepped in
No. 13‐2319                                                                           Page 2

and charged Hardy in the Northern District of Illinois, where he pleaded guilty to wire
fraud, 18 U.S.C. § 1343, and aggravated identity theft, id. § 1028A. The district court
calculated a guidelines imprisonment range of 37 to 46 months for wire fraud plus a
mandatory, consecutive 2‐year term for identity theft. See id. § 1028A(a)(1), (b); U.S.S.G.
§ 2B1.6. The court sentenced Hardy to a total of 65 months. He filed a notice of appeal,
but his appointed lawyer asserts that the appeal is frivolous and moves to withdraw
under Anders v. California, 386 U.S. 738, 744 (1967). Hardy has not accepted our
invitation to respond to counsel’s motion. See CIR. R. 51(b). We confine our review to the
potential issue discussed in counsel’s facially adequate brief. See United States v. Schuh,
289 F.3d 968, 973 (7th Cir. 2002). 

       Counsel explains that Hardy does not wish to challenge his guilty pleas. Thus
counsel appropriately omits discussion about the adequacy of the plea colloquy and the
voluntariness of the pleas. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012);
United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

       Counsel identifies only one potential claim for appeal: whether Hardy could
argue that the district court should have reduced his prison sentence by 16 months to
credit him for the time he served in Arizona. See U.S.S.G. §§ 5G1.3(b), 5K2.23. The
sentencing guidelines provide for, or at least contemplate, a reduction equal to time
served on a prior conviction if two conditions are met. First, the prior offense must be
relevant conduct to the defendant’s federal crime, and, second, the prior offense must
have caused an increase in offense level for the federal crime. See U.S.S.G. §§ 5G1.3(b) &
cmt. nn. 2(A), 4, 5K2.23; United States v. Pietkiewicz, 712 F.3d 1057, 1060–61 (7th Cir.
2013).

        Hardy had completed his Arizona term before his federal sentencing, so the
guidelines contemplated at most a discretionary downward variance under U.S.S.G.
§ 5K2.23. See Pietkiewicz, 712 F.3d at 1060–61. But Hardy did not satisfy the conditions
for that recommended variance. His Arizona offense was relevant conduct to the wire
fraud, but the state conviction did not result in any increase in his offense level for the
federal offense. As the district court noted, offenders receive a 12‐level increase if the
amount of loss is between $200,000 and $400,000. U.S.S.G. § 2B1.1(b)(1)(G). Because the
total loss was $212,000, excluding the $2,500 stolen in Arizona would not have yielded a
lower offense level. Thus, Hardy did not fall within the scope of § 5K2.23.

       Still, the district court was free, as a matter of its discretion under 18 U.S.C.
§ 3553(a), to reduce Hardy’s sentence even if § 5G1.3(b) and § 5K2.23 did not apply.
No. 13‐2319                                                                            Page 3

See United States v. Nania, 724 F.3d 824, 830 (7th Cir. 2013); United States v. Campbell, 617
F.3d 958, 960 (7th Cir. 2010). The court explicitly recognized that discretion, however,
and yet concluded that a lower sentence was not warranted. The court considered the
§ 3553(a) factors, including Hardy’s desire to enter drug rehabilitation and his difficult
childhood. On the other hand, the court also noted Hardy’s history of violence toward
women, his chronic substance abuse, his failure to comply with the terms of past
sentences, and his many previous crimes that were not counted toward his criminal
history category. The court concluded that a within‐guidelines sentence was necessary,
and any argument Hardy could make about the judge not reducing his sentence by 16
months would be frivolous. 

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.